[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-2118

                     OLGA CAPO ROMAN,

                        Appellant,

                            v.

                  LA ELECTRONICA, INC.,

                        Appellee.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

      [Hon. Jose Antonio Fuste, U.S. District Judge]

                          Before

                  Lynch, Circuit Judge,
             Bownes, Senior Circuit Judge,
               and Lipez, Circuit Judge.

 Fernando Van Derdys, Jose A. Acosta Grubb and Fiddler,
Gonzalez &amp; Rodriguez on brief for appellant.

APRIL 6, 1999

                                                Per Curiam.  Upon careful consideration of
appellant's brief and the record, we conclude that there is no
reason to disturb the district court's affirmance of the
bankruptcy court's order.  We reach this conclusion
substantially for the reasons stated in the district court's
order dated July 30, 1998.
          Affirmed.  See 1st Cir. Loc. R. 27.1.